Citation Nr: 1539978	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  12-12 302	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for erectile dysfunction, including entitlement to special monthly compensation for the loss of use of a creative organ, to include as secondary to the Veteran's service-connected PTSD.


REPRESENTATION

Veteran is represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1977 to November 1997.  These matters come before the Board of Veterans' Appeals (Board) on appeals from rating decisions dated April 2010 and July 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in Montgomery, Alabama.

In June 2015, the Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO in Montgomery, Alabama.  A transcript of that hearing is associated with the record.

The issue of entitlement to service connection for erectile dysfunction, including entitlement to a special monthly compensation for loss of use of a creative organ, is addressed in the remand portion of the decision below.


FINDING OF FACT

The Veteran's service-connected PTSD is manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood throughout the claim period.


CONCLUSION OF LAW

The criteria for a rating of 70 percent, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

With respect to Veteran's appeal of the initial rating assigned to his service-connected PTSD, the July 2011 rating decision granted the Veteran's service connection claim for PTSD, and that claim is now substantiated.  Nevertheless, the April 2012 statement of the case set forth the relevant diagnostic codes for rating the disability at issue and included a description of the rating criteria for the current evaluation and for all higher evaluations.  Thus, the Veteran was informed of what was needed not only to achieve the next higher schedular rating, but also to obtain all schedular ratings above that already assigned.  Accordingly, the Board finds that the Veteran has received the requisite notice.  

The duty to assist has also been satisfied.  The RO obtained the Veteran's identified VA treatment records, Social Security Administration (SSA) records, and records pertaining to the discontinuance of the Veteran's VA vocational rehabilitation benefits.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board notes that after two attempts, the RO was unable to obtain the Veteran's private treatment records from Scott and White Mental Health Clinic from June 2011 through May 2012.  However, the records received from SSA include treatment records from Scott and White Mental Health Clinic throughout the relevant time period.  Accordingly, there is no indication that additional evidence relevant to the  above-captioned increased rating claim is available and not part of the record.  See Pelegrini, 18 Vet. App. at 116.  
The Veteran was provided VA examinations in March 2010, May 2011, and August 2013.  The examiners administered thorough clinical evaluations which provided findings pertinent to the rating criteria and allowed for a fully informed evaluation of the disability at issue.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the Board finds that the Veteran has received an adequate VA examination for evaluation purposes.  See Barr, 21 Vet. App. at 311.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 542-43; see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful or prejudicial normally falls upon the party attacking the agency's determination).

As noted above, the Veteran was afforded a hearing before the undersigned VLJ during which the Veteran and his representative presented testimony in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488   (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issue on appeal, the hearing focused on the elements necessary to substantiate the Veteran's claim, and the Veteran and his representative, through questioning and the Veteran's testimony, demonstrated actual knowledge of the elements necessary to substantiate his claim.  Moreover, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2)  (2014), nor has either individual identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  (2014).

In August 2008, the Veteran submitted a claim of entitlement  to service connection for PTSD, which was denied in an April 2010 rating decision.  In a July 2011 rating decision, the RO granted the Veteran's service connection claim for PTSD and assigned a 30 percent disability rating, effective August 28, 2008.  Thereafter, the Veteran perfected an appeal as to the initial rating assigned to his PTSD.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  Additionally, staged ratings are appropriate when the factual findings show distinct time periods during which a disability exhibits symptoms that warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 127 (1999).

The Veteran's service-connected PTSD has been assigned a 30 percent disability rating pursuant to the criteria set forth in 38 C.F.R. § 4.130, Diagnostic Code 9411, which is included under the General Rating Formula for Rating Mental Disorders.  38 C.F.R. § 4.130.  According to the General Rating Formula for Mental Disorders, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as: depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, and mild memory loss, such as forgetting names, directions, recent events.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the evidence considered in determining the level of impairment under Diagnostic Code 9411 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms associated with the Veteran's PTSD their effect on the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  Id.  

In evaluating the evidence, the Board also considers the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240   (1995).  A GAF score between 61 and 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.   A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  Id.  A GAF score of 41-50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  38 C.F.R. § 4.130.

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record to this time period and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered, but is not determinative of the percentage VA disability rating to be assigned.  The percentage evaluation is to be based on all of the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2015); VAOPGCREC 10-95, 60 Fed. Reg. 43186 (1995).  

During a June 2015 hearing before the Board, the Veteran's spouse testified that the Veteran experienced outbursts of anger and severe mood swings, during which he often refused to leave his bed.  She stated that the Veteran did not like crowds, rarely left the house, and forgot to eat unless she put a meal in front of him.  The Veteran's spouse also recalled an incident during which the Veteran locked himself in his car one night until he fell asleep, which frightened her so much that she called his doctor the following morning.  With regard to his PTSD symptoms, the Veteran stated, "I struggle with it every day . . .  that's all I have to say about it."  He also testified that he recently attempted college courses; however, he was unable to concentrate and retain any information.  Consequently, it was determined by VA that the Veteran would not benefit from vocational rehabilitation.

VA treatment records from July 2008 indicate that the Veteran reported to a VA mental health facility with complaints of depressed mood, anxiety, insomnia, nightmares, flashbacks, crying spells, lack of motivation, decreased appetite, and loss of interest in activities he once enjoyed, such as playing music.  The Veteran stated that he rarely left his house other than to go to work.  His attitude was guarded; affect was constricted; and mood was variable/labile.  The Veteran reported limited interest in hobbies.  The treatment provider recommended psychotherapeutic intervention and psychotropic medications.  The diagnoses were depression, PTSD, and alcohol abuse.  A treatment provider indicated that the Veteran's depression was part of his PTSD and related to the emotional trauma he experienced during service.  A GAF score of 55 was assigned.  

A September 2008 VA psychology note indicates that the Veteran endorsed symptoms of significant mood disturbance, substance abuse, depressed mood, sadness, anxiousness, fatigue, worry, and irritability.  It was noted that he was socially withdrawn and easily distractible.  The diagnoses were anxiety disorder and depression, and a GAF score of 60 was assigned.

A January 2009 VA treatment record indicates that the Veteran was admitted to a residential rehabilitation treatment program.  At the time of his admission, the Veteran reported recently quitting his job due to depression and stated that his treatment goals were to work on his symptoms of PTSD and depression, receive alcohol prevention education, and return to work after completing the program.  VA treatment records dated January 2009 through September 2009 show that the Veteran participated in psychotherapy sessions, during which he reported continued symptoms of depression, anxiety, difficulty concentrating, sleep disturbance, nightmares, loss of pleasure, loss of interest, feelings of guilt, self-criticalness, indecisiveness, feelings of worthlessness, irritability, reduced appetite, and fatigue.  The Veteran reported a history of self-medicating with alcohol and discussed post-treatment plans of going back to school to become a physical therapist or a music therapist.  Prior to his discharge, the Veteran reported that he began taking college courses in September 2009.

During a March 2010 VA examination, the Veteran reported that prior to service, he had positive social relationships, was popular in school, and performed above average academically.  After serving Saudi Arabia, the Veteran reportedly developed chronic symptoms of depressed mood, anhedonia, fatigue, loss of energy, social isolation, lack of motivation, difficulty sleeping, feelings of detachment or estrangement from others, feelings of worthlessness, and recurrent distressing dreams.  The Veteran reported a history of a 25-year marriage, which ended in divorce in 2003.  He stated that during his marriage, he disassociated himself, drank heavily, and "was a jerk."  He also believed that his mood swings, lack of motivation, and increased social isolation affected his marriage.  He reported a strained, but improving, relationship with his two adult children.  The Veteran reported having no friends, noting that due to his depression, he had no desire to associate with anyone and no motivation to do anything around the house.  The Veteran denied a history of violence, suicide attempts, or current problems with alcohol and substance abuse.  The Veteran reported sleeping no more than four to six hours per night.  The examiner noted that the Veteran's speech, thought process, thought content, and psychomotor activity were unremarkable; affect was normal; and mood was "numb" and apathetic.  There was no evidence of hallucinations, inappropriate behavior, obsessive or ritualistic behavior, panic attacks, or homicidal or suicidal thoughts.  The examiner characterized the Veteran's impulse control as "fair."  The examiner also indicated that the Veteran was not able to maintain minimum personal hygiene, noting that Veteran reportedly did not shower from Friday to Monday if he was not working.  However, he denied any difficulty with toileting, grooming, shopping, self-feeding, dressing, engaging in sports/exercise, driving, and traveling.  The Veteran reported slight problems with chores and moderate problems with school.  He stated that he attended classes four days a week, but had trouble concentrating and adjusting to school.  He reported receiving very poor grades his first semester, but stated that his grades were improving.  The Veteran reported that he stopped working full-time in August 2008 due to his symptoms of depression and was employed part-time in a work-study program.  The examiner characterized the Veteran's symptoms as productive of "occasional decrease in work efficiency . . . [with] intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning (routine behavior, self-care, and conversation normal)."  

A March 2010 addendum to the VA examination report indicates that a Personality Assessment Inventory (PAI) test revealed "marked distress and severe impairment."  The examiner provided the following commentary with respect to the Veteran's PAI profile:

Problems with alcohol and drug use appear to have led to severe impairment in his ability to maintain his social role expectations and his behavior had most likely alienated many of the people who were close to him.  Such setbacks left the Veteran with significant guilt and rumination about his life circumstances.  The urge to drink may be at the center of these ruminations.  Significant depressive symptomatology was reported and appears to be at a level unusual for even clinical populations. . . . he appears to be socially isolated with few interpersonal relationships that could be described as warm and close.  He endorsed experiencing specific fears or anxiety surrounding some situations.  He has likely experienced a disturbing traumatic event in the past, which appears to continue to distress him.  He described a number of problematic personality traits and appears uncertain about major life issues and has little sense of direction or purpose in his life as it currently stands.  Worry and concern about current issues appear to limit his ability to concentrate and attend.

During a May 2011 VA examination, the Veteran reported chronic symptoms of depressed mood, irritability, outbursts of anger, feelings of worthlessness,  lack of motivation, loss of interest, difficulty concentrating, intrusive recollections, distressing dreams, hypervigilance, night sweats, daytime fatigue, avoidance, feelings of detachment or estrangement from others, restricted range of affect, sense of foreshortened future, difficulty falling or staying asleep, and exaggerated startle response.  The Veteran stated that he experienced significant problems with motivation, noting that things which were once easy now felt like a struggle.  The examiner noted that the Veteran was prescribed several medications, including Cyproheptadine, Prazosin, Aripiprazole, Bupropion, Citalopram, and Trazadone, which had a fair effect on his symptoms.  The Veteran reported going to school with the goal of becoming either a physical therapist or a musical therapist.  He stated that the received average grades and noted difficulty concentrating.  The Veteran reported a difficult relationship with his fiancée.  He reported no other social relationships, noting that he spent all of his time with his fiancée and her son.  The Veteran noted a history of alcohol abuse during and after service; however, he reported that he has consistently abstained from alcohol for the past 12 months.  A mental status examination revealed unremarkable thought process, thought content, speech, and psychomotor activity.  His affect was constricted; mood was neutral; and attention was intact.  With respect to insight and judgment, the examiner indicated that the Veteran understood that he had a problem and understood the outcome of his behaviors.  The Veteran denied any history of inappropriate behavior, violence, obsessive/ritualistic behavior, panic attacks, or homicidal or suicidal ideations.  It was noted that he was able to maintain minimum personal hygiene and had no problems with activities of daily living.  Remote, recent, and immediate memory were grossly intact.  The Veteran stated that he quit his last job because he was having problems focusing and things were "just getting to be too much, plus I was so depressed."  He reported being unemployed for a few years, but stated that he knew he needed to do something to help himself.  Consequently, he entered the VA residential treatment program.  Thereafter, he started school full-time in 2010.  The diagnoses were PTSD, major depressive disorder, and history of alcohol dependence, in early full remission.  The examiner noted that many of the Veteran's symptoms were intertwined, which made it difficult to attribute his symptoms to one diagnosis or another without resorting to speculation.   The examiner further noted that the Veteran's alcohol abuse appeared to have been aggravated by both diagnoses and reportedly increased following his Desert Storm experiences.  The Veteran's prognosis was guarded.  The examiner characterized the Veteran's symptoms as productive of  "occasional decrease in work efficiency [with] intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning (routine behavior, self-care, and conversation normal)."

A June 2011 private treatment record shows that the Veteran reported symptoms of intrusive recollections, nightmares, sadness, crying spells, anhedonia, poor energy, poor concentration, anxiety, racing thoughts, appetite changes, and feelings of guilt, indecisiveness, irritability, and frustration.  He also reported occasional thoughts of suicide, but denied any real intent or desire.  It was noted that he constantly worried that something bad would happen and reported fear of abandonment, criticism, losing control, cracking up, passing out, and looking foolish in front of others.  The treatment provider noted that the Veteran also endorsed some physiological symptoms, such as heart racing, tightness in the chest, tingling in the extremities, stomach discomfort, restlessness, muscle tension, sweating, rubber legs, lightheadedness, headaches, hot flashes, and physical exhaustion.  The Veteran reported a stressful relationship with his fiancée and a strained, but improving, relationship with his adult children.  The treatment provider observed that the Veteran's mood was mildly anxious and his speech was somewhat tangential, and the Veteran needed to be redirected to address the questions posed to him.  The diagnoses were moderate major depressive disorder, generalized anxiety disorder, and a history of PTSD and polysubstance abuse.  A GAF score of 67 was assigned.

Private psychotherapy records dated July 2011 to May 2012 indicate that the Veteran reported worsening anxiety and depression and increased isolation.  
The Veteran reported taking 12 credits at a community college, which was causing him great stress.  He also reported feeling increasingly guarded and having difficulty letting people get too close to him.  He expressed a desire of not wanting to live, but denied any suicidal plan or intent.  The Veteran's therapist observed that he was occasionally silent and emotionally shut down, and his thoughts were scattered.  In January 2012, the Veteran's therapist referred him to his primary care physician to increase the dosage of his Abilify, Wellbutrin, and Trazadone. 

A July 2012 letter from a VA vocational rehabilitation counselor indicates that the Veteran worked until 2008, at which time he reportedly suffered a mental "breakdown" and subsequently entered an intensive psychiatric inpatient treatment program for 11 months.  After intensive psychiatric treatment, the Veteran attempted college courses, but he was unsuccessful due to his mental condition.  The Veteran reported that he experienced severe anxiety and depression and was unable to concentrate and retain information.  The vocational counselor indicated that the Veteran has not been able to overcome his mental health impairment by education or employment experience, and therefore, "achievement of employment [was] not reasonably feasible."  Accordingly, VA did not plan to proceed with an Individual Written Rehabilitation Plan development for a long-range employment goal.   

In January 2013, the Veteran reported depressive symptoms with significant anxiety, including persistent isolation, lethargy, poor sleep, nightmares, intrusive memories, hypervigilance, sadness, worrying, and memory and concentration difficulties.  The Veteran stated that he rarely left his home, with the exception of going to church.  He stated that he watched television, used the computer, and did some basic chores around the house.  The diagnoses were moderate to severe major depressive disorder with features of generalized anxiety disorder and  PTSD, in partial remission.  The treatment provider noted that "he appeared moderately to severely impaired for normal work pressures."  

The record indicates that in February 2013, the Veteran was granted SSA disability benefits due to the combined effects of his PTSD, depression, anxiety, difficulty with social functioning, emotional withdrawal, isolation, inability to concentrate, memory loss, headaches, difficulty sleeping, and high blood pressure.

A February 2013 private treatment record indicates that the Veteran reported symptoms of depressed mood, intrusive thoughts, avoidance, hypervigilance, exaggerated startle response, difficulty concentrating, decreased energy, increasing isolation, withdrawal, and lethargy.  He stated that he was forced to stopped taking community college classes because he could not concentrate.  His mood was severely depressed, and his affect was restricted.  The treatment provider noted that it was difficult to establish rapport because the Veteran was guarded.  Speech was goal directed and logical, but tangential at times.  He reported being estranged from his children.  The treatment provider opined that:

[The Veteran] is no longer able to work in competitive employment due to depression and PTSD symptoms.  He has trouble concentrating, difficulty staying on task, and struggles to be around others.

Psychological testing revealed moderate to severe depression; high levels of anxiety, worry and tension; and a positive screen for PTSD.  A personality assessment profile revealed:

Marked elevations that would indicate the presence of multiple diagnoses.  [The Veteran's] scores suggest he is experiencing significant distress and impairment in functioning.  The profile configuration suggests significant problems with concentration and thinking, and is likely to be quite withdrawn and isolated.  His current difficulties have probably put a strain on the few close relationships he now has at home.  He sees little hope that his circumstances will improve and this hopelessness  and impaired judgment place him at risk for self-harm.

During an August 2013 VA examination, the Veteran reported symptoms of depressed mood, irritability, outbursts of anger, hypervigilance, exaggerated startle response, avoidance, chronic sleep impairment, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, and difficulty establishing and maintaining effective work and social relationships, which reportedly worsened mildly since his last VA examination in 2011.  He reported getting married since his last VA examination and stated that his relationship with his wife and children was good, but reported problems with his family of origin.  He stated that he generally remained socially isolated and stayed in his house.  The examiner characterized the severity of the Veteran's symptoms as productive of "occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication."  A GAF score of 55 was assigned.  

A private Disability Benefits Questionnaire submitted in June 2015 indicates that the Veteran endorsed symptoms of depressed mood, flattened affect, isolation, anxiety, social withdrawal, chronic sleep impairment, lack of energy and motivation, loss of weight, and reduced motor speed.  It was noted that the Veteran had difficulty establishing and maintaining effective work and social relationships, and a GAF score of 41 was assigned.  The treatment provider opined that the Veteran's symptoms were productive of "occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood."

The evidence of record establishes that throughout the appeal period, the Veteran's PTSD resulted in symptoms depressed mood, anhedonia, fatigue, loss of interest, avoidance, lack of energy, social isolation, lack of motivation, nightmares, chronic sleep impairment, night sweats, irritability, outbursts of anger, feelings of detachment or estrangement from others, feelings of worthlessness, difficulty concentrating, intrusive recollections, hypervigilance, avoidance, restricted range of affect, sense of foreshortened future, exaggerated startle response, and occasional suicidal thoughts, without any plan or intent.  The Veteran also endorsed some physiological symptoms, such as heart racing, tightness in the chest, tingling in the extremities, stomach discomfort, restlessness, muscle tension, sweating, rubber legs, lightheadedness, headaches, hot flashes, and physical exhaustion.  The record shows that the Veteran's symptoms have had only a fair response to treatment with various medications and dosages.

With regard to social impairment, the evidence of record establishes that throughout the appeal period, the Veteran has been chronically depressed and generally isolated himself socially.  He consistently reported having no friendships or other social relationships outside of his family.  He occasionally reported a strained relationship with his wife and adult children and consistently reported a more difficult relationship with his family of origin.  The record shows that the Veteran rarely left his home and engaged in isolative behaviors such as refusing to get out of bed and locking himself in his car.  The Veteran also exhibited a chronic lack of energy and motivation, and at times, he exhibited difficulty completing chores around the house, maintaining basic hygiene, and preparing meals for himself.

With regard to occupational impairment, the evidence of record establishes that the Veteran stopped working in 2008 after experiencing a mental "breakdown" and entering an 11-month inpatient psychiatric treatment program.  Thereafter, he attempted to go back to school, but dropped out due to significant impairments with his ability to comprehend and retain information.  Indeed, several treatment providers observed that the Veteran's thoughts were scattered, his speech was tangential, and he became easily distractible and had to be redirected.  A VA vocational rehabilitation counselor indicated that despite extensive psychiatric treatment, the Veteran has not been able to overcome his mental health impairment, and "achievement of employment [was] not reasonably feasible."  A January 2013 VA treatment provider noted that the Veteran "appeared moderately to severely impaired for normal work pressures."  A February 2013 private treatment provider opined that the Veteran's was "no longer able to work in competitive employment due to depression and PTSD symptoms," including trouble concentrating, difficulty staying on task, and struggling to be around others.  In September 2013, the Veteran was granted a total disability rating based on individual unemployability (TDIU), effective August 28, 2008, in part, due to the Veteran's psychiatric symptoms and the opinion of the VA vocational counselor.  

The evidence of record demonstrates that GAF scores ranging from 41 to 67 have been assigned, indicating symptoms ranging from mild to severe.  However, the Board must evaluate all of the evidence of record bearing on the Veteran's social and occupational impairment.  See Carpenter, 8 Vet. App. at 242.  Based on all of the evidence of record, the Board finds that the Veteran's PTSD symptoms more nearly approximate occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.  Thus, an initial rating of 70 percent is warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The evidence of record does not demonstrate that the Veteran's service-connected PTSD is productive of total occupational and social impairment.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The record shows that the Veteran maintained a relationship with his wife and adult children, albeit strained at times.  Additionally, he was able to handle some activities of daily living, and he consistently denied any history of inappropriate behavior, violence, or obsessive or ritualistic behaviors.  Consequently, the Board finds that a rating of 100 percent is not warranted for any distinct period during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Board notes that the Veteran underwent inpatient psychiatric treatment, and therefore, a claim for a temporary total disability rating based on hospital treatment has been raised by the record.  See 38 C.F.R. § 4.29 (2015).  However, as the Veteran was already in receipt of TDIU throughout the entire period on appeal, the claim for a temporary total disability rating is moot.  

Generally, evaluating a disability using the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  Because the ratings are averages, an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board finds the Veteran's disability picture for PTSD is not so unusual or exceptional in nature as to render the 70 percent rating inadequate.  The Veteran's service-connected PTSD has been evaluated as a mental disorder under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  As determined above, the Veteran's PTSD is manifested by symptoms of depressed mood, anhedonia, fatigue, loss of interest, avoidance, lack of energy, social isolation, lack of motivation, nightmares, chronic sleep impairment, night sweats, irritability, outbursts of anger, feelings of worthlessness, difficulty concentrating, intrusive recollections, hypervigilance, avoidance, feelings of detachment or estrangement from others, restricted range of affect, sense of foreshortened future, exaggerated startle response, and occasional suicidal thoughts, without any plan or intent.  When comparing this disability picture with the symptoms contemplated by the rating criteria, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the 70 percent rating throughout the appeal period.  

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning a rating in excess of 70 percent to the Veteran's PTSD, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 


ORDER

An initial rating of 70 percent, but not higher, for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

The Veteran seeks service connection for erectile dysfunction, including a special monthly compensation for loss of use of a creative organ, which he contends was caused by medication prescribed to treat his service-connected PTSD.  During a June 2015 hearing before the Board, the Veteran testified that he was told by his physician that his PTSD medication could cause erectile dysfunction.  A review of the Veteran's VA treatment records reveals a current diagnosis of erectile dysfunction and confirms that the Veteran has been prescribed several different medications to treat his symptoms of depression, mood swings, and insomnia.  

The Veteran has not received a VA examination pursuant to his service connection claim for erectile dysfunction.  Generally, a VA examination is necessary prior to a final adjudication of a claim when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the appellant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Because there is at least an indication that the Veteran's erectile dysfunction may be related to his PTSD medications, and there is no competent medical evidence of record addressing the etiology of the Veteran's erectile dysfunction, the Board finds that a remand is necessary in order to provide the Veteran with a VA examination.  See McLendon, 20 Vet. App. at 83.

Accordingly, the case is remand for the following action:

1.  The Veteran must be afforded an appropriate examination to determine whether his erectile dysfunction is related to his military service or a service-connected disability.  The claims file must be made available to the examiner in conjunction with the examination.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's erectile dysfunction began in service, was caused by service, or is otherwise related to service.

If the above opinion is negative, then the examiner is asked to also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's erectile dysfunction was caused or aggravated by PTSD or the medication taken to treat PTSD.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale must be provided for any opinion offered.

2.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the claims file showing that notice scheduling the examination was sent to the Veteran's last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

3.    After completing the above actions, the claim of entitlement to service connection for erectile dysfunction, including entitlement to a special monthly compensation based on loss of use of a creative organ, must be re-adjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


